

115 HR 4498 IH: No Arms Sales to Iran Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4498IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Crist (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit military assistance to countries that engage in arms transfers and activities with
			 respect to Iran, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Arms Sales to Iran Act. 2.FindingsCongress finds the following:
 (1)United Nations Security Council Resolution 2231 (2015) which endorses implementation of the Joint Comprehensive Plan of Action also provides restrictions on ballistic missile-related transfers to or activities with Iran absent case-by-case approval by the United Nations Security Council.
 (2)Iran has conducted at least three ballistic missile tests since implementation of the Joint Comprehensive Plan of Action in 2015.
 (3)Iran continues to pursue a policy of destabilization throughout the Middle East, relying on proxies and direct military engagement to challenge United States partners and threaten Israel.
 (4)Various countries have reportedly proposed arms transfers to or activities with Iran despite Iran’s ongoing regional aggression.
 3.Sense of CongressIt is the sense of Congress that— (1)arms transfers to or activities with Iran would empower Iran to further destabilize the region and would undermine core objectives of regional peace; and
 (2)the Secretary of State, through bilateral engagement and multilateral fora, should diplomatically engage with the governments of countries that have reportedly proposed arms transfers to or activities with Iran and with other United Nations Security Council member states in order to prevent such transfers or activities.
 4.ReportNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to Congress a report on each covered activity or transfer, and the diplomatic responses of the United States to each such covered activity or transfer, that is proposed during the one-year period preceding the date of the submission of the report.
		5.Prohibition on military assistance to countries that engage in arms transfers and activities with
			 respect to Iran
 (a)In generalSubject to subsection (c), and effective beginning on the date that is 180 days after the date of the enactment of this Act—
 (1)no military assistance, including military assistance furnished under the Foreign Assistance Act of 1961, the Arms Export Control Act, or any other provision of law, may be provided to a county that engages in any covered activity or transfer; and
 (2)no license may be granted to export an item on the United States Munitions List under section 38 of the Arms Export Control Act (22 U.S.C. 2778) or any other provision of law to any country that engages in any covered activity or transfer.
 (b)WaiverThe President may waive the prohibitions under subsections (a) on a case-by-case basis with respect to a particular country if the President determines and reports to the appropriate congressional committees that it is important to the national interest of the United States to do so.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (2)Covered transfer or activityThe term covered activity or transfer means any arms transfer to or activity with Iran described in paragraphs 2, 4, and 5 of Annex B of United Nations Security Council Resolution 2231 (2015) with respect to which a country has sought approval by the United Nations Security Council under such Resolution.
 (3)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, agreed to at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action, and transmitted by the President to Congress on July 19, 2015, pursuant to section 135(a) of the Atomic Energy Act of 1954, as amended by the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201).
			